DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 11, and 13 are objected to because of the following informalities:
Claim 8, lines 7-8: “an aqueous crosslinking agent from 0.08 parts by weight to 10 parts by weight” should read “the aqueous crosslinking agent is present in amount ranging from 0.08 parts by weight to 10 parts by weight”.
Claim 11, line 4: “an non-aqueous” should read “a non-aqueous”.
Claim 11, line 4: “or both surface” should read “or both surfaces”.
Claim 13, line 2: “a carboxyl group” should read “the carboxyl group”.
Claim 13, line 2: “a tertiary amine group” should read “the tertiary amine group”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites the limitation “wherein the coating layer is formed using a composition having a synthesis of polyester acrylic resin B as the synthesis of polyester acrylic resin… wherein the synthesis of polyester acrylic resin B is prepared by ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid, glycidylethyl (meth)acrylate and methyl (meth) acrylate”. There is no support in the instant specification as originally filed for these limitations in the claim. The examiner notes that while Applicant points to [0105-0112] of the pre-grant publication of the instant application (US 2019/0179058 A1), this section of the specification refers to specific polyesters and polyester acrylic resins made from reagents in specific amounts. Namely, the polyester is made from ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, and isophthalic acid in a molar ratio of 0.5:0.5:0.1:0.9, which react in an esterification reaction for 2 hours at 200°C before adding tetramethyl titanate, antimony acetate, and t-butyltin oxide as a catalyst and trimethyl phosphate as a stabilizer, before a condensation polymerization reaction at 255°C for 150 minutes at 2.5 torr or less. The specification further discloses the polyester acrylic resin B is made by introducing glycidylethyl (meth)acrylate and methyl (meth)acrylate to the polyester resin described above in a weight ratio of 40:60 before adding an undisclosed reactant and an undisclosed thermal initiator, heating to 80°C, and reacting for 2 hours in order to provide a polyester acrylic resin having a weight ratio of polyester and acryl of 5:5, a total solid except water of 30%, a glass transition temperature of 60°C, and a minimum film-forming temperature of 80°C. However, this does not provide support to recite broadly any polyester acrylic resin made from ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid, glycidylethyl (meth)acrylate, and methyl (meth)acrylate in any amount or molar ratio.
With respect to claim 1, the claim recites the limitation “wherein… the coating layer is formed using a composition having a synthesis of polyester acrylic resin C as the synthesis of polyester acrylic resin… wherein the synthesis of polyester acrylic resin C is prepared by ethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid, glycidylethyl (meth)acrylate and methyl (meth) acrylate”. There is no support in the instant specification as originally filed for these limitations in the claim. The examiner notes that while Applicant points to [0105-0112] of the pre-grant publication of the instant application (US 2019/0179058 A1), this section of the specification refers to specific polyesters and polyester acrylic resins made from reagents in specific amounts. Namely, the polyester acrylic resin C is made by reacting ethylene glycol, sodium sulfonyl isophthalic acid, and isophthalic acid in a molar ratio of 1.0:0.1:0.9 and allowing an esterification reaction to proceed for 2 hours at 200°C, before adding tetramethyl titanate, antimony acetate, and t-butyltin oxide as a catalyst and trimethyl phosphate as a stabilizer to perform a condensation polymerization reaction at 2.5 torr or lower for 50 minutes; after this, glycidylethyl (meth)acrylate and methyl (meth)acrylate were introduced to the system in a weight ratio of 40:60, before cooling and adding an undisclosed reactant and undisclosed thermal initiator, heating to 80°C, and reacting for 2 hours in order to provide a polyester acrylic resin having a total solid except water of 30%, a weight ratio of polyester and acryl of 5:5, a glass transition temperature of 65°C, and a minimum film-forming temperature of 80°C. This does not provide adequate support to broadly claim: any polyester acrylic resin prepared by ethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid, glycidylethyl (meth)acrylate and methyl (meth) acrylate in any amount or molar ratio having a minimum film-forming temperature of 80°C and glass transition temperature of 65°C.
With respect to claim 11, the claim recites the limitation “(a) an epoxy compound having a homopolymer glass transition temperature of 1200°C or higher, (b) an epoxy compound having a homopolymer glass transition temperature of 600°C or lower” in lines 6-8. There is no support in the specification as originally filed for these limitations in the claim. The examiner notes that while Applicant points to [0085] of the pre-grant publication of the instant application (US 2019/0179058 A1), this section of the specification refers to (a) an epoxy compound having a homopolymer glass transition temperature of 120°C or higher and (b) an epoxy compound having a homopolymer glass transition temperature of 60°C or lower. It is suggested that Applicant amend claim 11 to read “120°C” in place of “1200°C”, and “60°C” in place of “600°C”.
Claims 4-6, 8-10, and 13-15 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, the claim contains the trademark/trade name “ST-ZL”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe water dispersible fine silica particles and, accordingly, the identification/description is indefinite.
Claim 8 is rejected under 35 U.S.C. 112(b) due to its dependency on claim 6.
With respect to claim 14, the claim recites “The optical film of Claim 7”. However, claim 7 has been cancelled. Thus, the claim is indefinite. For the purposes of examination, the claim has been interpreted as if it depends from claim 6, because claim 7 (before cancellation) depended from claim 6.
With respect to claim 15, the claim recites “wherein the (a) epoxy compound having a homopolymer glass transition temperature of 120°C or higher may be one or more selected from the group consisting of compounds represented by the following Chemical Formulae 4 to 7” in lines 1-3. The scope of the claim is unclear due to the use of “may be”. It is unclear if the (a) epoxy compound having a homopolymer glass transition temperature of 120°C or higher is required to be at least one of the structures of Chemical Formulae 4 to 7, or if these are merely exemplary structures and are not required. If Applicant intendeds for the (a) epoxy compound to have the at least one of the claimed structures, it is suggested that Applicant amend claim 15 to read “wherein the (a) epoxy compound having a homopolymer glass transition temperature of 120°C or higher is at least one compound selected from the group consisting of compounds represented by the following Chemical Formulae 4 to 7” in place of “wherein the (a) epoxy compound having a homopolymer glass transition temperature of 120°C or higher may be one or more selected from the group consisting of compounds represented by the following Chemical Formulae 4 to 7”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 13, the claim recites “when a polyester polyol and an isocyanate react” in lines 3-4. The claim fails to further limit claims 1 and 5, which claim 13 depends from, for the following reasons. Claim 5 establishes the polyurethane-based resin includes one or more types of functional groups selected from the group consisting of a carboxyl group, a hydroxyl group, a sulfonate group, and a tertiary amine group; claim 1 establishes a polyurethane-based resin E is made from ethylene glycol (used to make a specific polyester polyol) and isophorone diisocyanate (a specific isocyanate). However, claim 13 broadly allows for any polyester polyol and any isocyanate to react to provide the polyurethane-based resin having a carboxyl group or tertiary amine group, and thus fails to further claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
Due to the cancellations of claims 3, 7, and 12, the 35 U.S.C. 112(a) and 35 U.S.C. 103 rejections of claims 3, 7, and 12 are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims 1, 4-6, 8-11, and 13-14 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787